917 N.E.2d 524 (2009)
334 Ill. Dec. 698
PEOPLE State of Illinois, petitioner,
v.
Anthony JOBBE, respondent.
No. 109030.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to supplement its judgment in People v. Jobbe, case No. 3-07-0835 (07/17/09), with consideration of defendant's post-conviction claim of ineffective assistance of counsel to determine whether defendant may be entitled to relief in this collateral proceeding on this constitutional basis.